Title: To George Washington from Richard Croshor Graves, 24 December 1771
From: Graves, Richard Croshor
To: Washington, George



Sr
york County Desemr the 24[1771]

According to your Desire I have sent Will up With an Inventeary From Every oversers own hand I Aplloy’d to the treasurear and the assembley is prorogud tell the sixt Day of February Next, As to the Hogs they ant half fatt Great part of them has ben put up sence the Death of Mr Vallentine as to the store I Did not want worning in Being Carefull I have Neaver had the kee Nor Bean in the store mr Vallentine was In his proper sences to the Last and knew as I lived a Great Distance from him two far to take the Care of any keys so as he Left them in the Care of mr stanhope Vaughn who is alowed to be a very honest man and one of his Executors as to the Book you shall find it safe as he Left it and I will Doe for the Best in Every thing but Dont Care to Concearnd in any accompts while you Come Down as all may be settled I will have the papers and accompt placed Ready for

you and if the Hogs is Fatt before you send a man I will Doe for the Best according to your Desire the Wider has Now mov’d of and no one at the place which is very Dangrous with the store and other things I much Expected to have Dun your Business had I known as you wanted a Recommendation I Could have sent you as good as could be by Evey Gente man as new me the Sooner you send a man the Better as the hands wants placing and sum of the overseers suffers for them know more But Remain your most obed. & very hbe ser.

Richd Croshor Graves

